Citation Nr: 1001517	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to June 
1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, in which the RO 
denied service connection for bilateral hearing loss and 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

The record reflects that the Veteran was scheduled to attend 
a hearing before a Veterans Law Judge sitting at the RO 
(Travel Board hearing) in January 2009.  The Veteran did not 
attend this hearing; rather, on the date of the hearing, his 
representative indicated that the Veteran was unable to 
attend the hearing due to illness, and requested that the 
hearing be rescheduled.  

According to VA regulations, a hearing may be rescheduled if 
there is "good cause and the cause for the failure to appear 
arose under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date."  38 C.F.R. § 20.704(d) (2009).  In 
the present case, the Veteran's motion to reschedule his 
Travel Board hearing was granted by the Board in December 
2009.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the Veteran for 
a Travel Board hearing, at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the location, date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009), and should associate a 
copy of such notice with the claims file. 
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


